Citation Nr: 0841430	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hypertension and 
a lumbar spine disability. 


FINDINGS OF FACT

1.  The veteran's hypertension (hypertensive vascular 
disease) first manifested many years after his separation 
from service and is not related to his period of service or 
to any incident therein.

2.  The veteran's low back disability (degenerative disc 
disease) first manifested many years after his separation 
from service and is not related to his period of service or 
to any incident therein.


CONCLUSION OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, (2008).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some chronic diseases, 
including arthritis, organic diseases of the nervous system, 
and cardiovascular disease, will be rebuttably presumed if 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008 ).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).


A.  Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2008).  

The veteran contends that his current hypertension first 
manifested while in service.  Specifically, the veteran 
contends that he was concerned about his blood pressure while 
in service, and, at his separation medical examination, his 
blood pressure was found to be elevated.  However, the 
examiner took a number of blood pressure readings until his 
blood pressure was normal, and recorded the lower blood 
pressure result instead.  The veteran contends that he sought 
treatment for hypertension within eight months after 
separation from service, at which time he was told that he 
had borderline hypertension and was prescribed the Catapres 
patch.  The veteran contends that he has been treated for 
hypertension since he separated from service. 

While the veteran contends that he had high blood pressure in 
service, his service medical records are negative for any 
complaint, diagnosis, or treatment of hypertension.  The 
veteran's enlistment examination dated January 1968 shows a 
blood pressure reading of 120/80.  The examiner noted "Blood 
Pressure O.K."  His separation examination in October 1969 
showed a blood pressure reading of 132/72.  There is no 
indication that his blood pressure was read more than once.  
The veteran's cardiovascular system was found to be normal.  
As there was no evidence demonstrating that hypertension was 
diagnosed in service, the Board finds that chronicity in 
service is not established.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hypertension.  38 C.F.R. § 3.303(b).

The veteran's medical treatment records from 1970 to 1989 
were requested, but were reported as unavailable by his 
private medical provider.  Therefore, the first post-service 
record of elevated diastolic blood pressure is dated July 
1994, when he switched to a new physician.  At that time, the 
veteran reported that he had been diagnosed with hypertension 
a few years earlier and was taking medications, with good 
results.  His blood pressure was found to be elevated, at 
160/110.  He was placed on the Catapres patch and his 
medications were adjusted.

The next treatment record dated in June 1997 showed an 
elevated blood pressure reading of 160/100.  At that time, 
there was some confusion as to whether the veteran was taking 
blood pressure medications, and he denied that he had taken 
blood pressure medication other than using the Catapres 
patch.  The physician counseled him to lower his sodium 
intake and to stay on a 2000 calorie per day diet.  A record 
dated in December of 1997 shows the veteran resumed his 
treatment for hypertension, including taking his blood 
pressure at home as well as his prescribed medications.  
However, in June of 2001, the veteran had cardiac arrest and 
underwent artery bypass surgery.  In October of 2002, the 
veteran was diagnosed with diabetes mellitus and was 
scheduled to attend diabetes treatment class.  His treatment 
records dated up to December 2004 demonstrate periodic 
adjustments of medications in order to improve blood pressure 
control.  His blood pressure was reported as controlled in 
April 2004 and November of 2004.  In sum, the veteran's 
medical records show a diagnosis of and treatment for 
hypertension from the early 1990's until November of 2004.  
However, at no time during that period did any physician 
relate the veteran's hypertension to his period of active 
service.

The veteran underwent a routine physical at the VA in June of 
2004.  At that time, he reported that he had lost weight and 
was exercising regularly, in addition to taking blood 
pressure medications.  In contrast to his previous 
statements, he reported that he was diagnosed with 
hypertension in 1968 while he was in service, rather than in 
the early 1990's as he had indicated earlier to his treating 
physician.  No opinion regarding the etiology of the 
veteran's hypertension was offered. 

The veteran and his wife testified before a Division Review 
Officer in April of 2005.  In order to demonstrate that he 
sought treatment for hypertension soon after separation from 
service, the veteran and his wife attested to the specific 
medications the veteran was prescribed in the early 1970's, 
including the Catapres patch.  In light of the veteran's 
specific testimony and the lack of medical records until 
1994, the RO scheduled the veteran for a VA examination to 
further assess whether his current diagnosis of hypertension 
was related to his service.  The RO also requested that the 
examiner review the veteran's medications taken right after 
service in order to determine whether they were for the 
treatment of hypertension. 

On VA examination in June 2005, the veteran stated, in 
reference to the continuity of hypertension, that in 1970 he 
had been prescribed  "prinzide with a diuretic" and, eight 
months later, he was prescribed the Catapres patch.  However, 
the examiner consulted with a VA pharmacologist, who 
determined that neither of these medications were available 
in the early 1970's.  Further, when the examiner questioned 
the veteran of the discrepancy between the July 1994 medical 
record stating that his hypertension was diagnosed a few 
years earlier, and what he reported to the VA examiner in 
June of 2004, that his hypertension began in 1968, the 
veteran was reported to have become confused and could not 
clarify the discrepancy.  The examiner found the July 1994 
medical record more credible than the June 2004 VA record as 
to the onset of the veteran's hypertension, as the 1994 
record comported with the nature of the veteran's diagnosis 
and treatment for hypertension, whereas the June 2004 record 
was a subjective statement with no other supporting medical 
evidence in the claims file.  After reviewing the claims 
file, the veteran's available medical records, and the 
testimony before the DRO, the examiner opined that the 
veteran was most likely diagnosed with hypertension in about 
1992, and that his hypertension therefore was not likely 
related to service. 

The veteran submitted statements by his wife and mother in 
support of his contention that he was first diagnosed with 
hypertension in the early 1970's.  In further support of his 
claim, the veteran's service officer submitted a statement 
contending that, while in service, the veteran had pre-
hypertension; his blood pressure was higher than normal, but 
not high enough to constitute hypertension.  The service 
representative argues that the veteran's elevated blood 
pressure, while not technically classifiable as hypertension, 
represents the clinical onset of his hypertension.  However, 
the Board finds that the first medical record of hypertension 
in the claims file is not dated until July of 1994.  That 
record reflects that the veteran was most likely diagnosed 
with hypertension in approximately 1992, about 22 years after 
his separation from active service.  While the veteran and 
his family members contend that the veteran had been 
prescribed hypertension medication and the Catapres patch in 
1970, the June 2005 VA medical examiner confirmed that those 
medications were not available at that time, creating an 
inconsistency between the lay statements and the VA medical 
opinion.  Therefore, while the Board acknowledges the 
veteran's and his family's assertions that the veteran was 
concerned about his blood pressure while in service and 
sought medical treatment in 1970, the VA medical opinion that 
the veteran was most likely diagnosed with hypertension in 
1992 ultimately carries more probative weight than those 
assertions, as the examiner based the conclusion on a 
thorough review of the medical evidence of record.  In view 
of the lengthy period without evidence of treatment, the 
veteran is not entitled to service connection for 
hypertension on a presumptive basis.  Further, there is no 
probative evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board has considered the veteran and his family's 
assertions that his hypertension is related to his service.  
However, as laypersons, the veteran and his family are not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the veteran 
and his family's statements may be competent to support a 
claim for service connection where the events or the presence 
of disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, hypertension is not subject to lay diagnosis.  The 
veteran, his family, and his service officer do not have the 
medical expertise to diagnose the veteran with hypertension, 
nor do they have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple observation, but a medical diagnosis.  The veteran is 
competent to report that he has been told of a diagnosis of 
hypertension, but he is not competent to provide a medical 
opinion regarding the etiology.  While the veteran purports 
that his symptoms during service support the current 
diagnosis by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Indeed, the competent medical evidence only 
weighs against a finding of a medical nexus.  Thus, the Board 
finds that service connection for hypertension is not 
warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension first manifested many years after 
his period of active service and is not related to his active 
service or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back Disability

The veteran contends that his currently diagnosed low back 
disability is related to an injury he sustained while 
performing combat simulation drills when he was stationed in 
Germany.  Specifically, the veteran contends that his duty 
was to unload 98-pound ammunition shells and carry them above 
his head as he ran about 100 feet towards awaiting gunners 
who were loading Howitzer guns.  The veteran carried anywhere 
between ten to twenty shells per drill.  The veteran contends 
he first hurt his in 1968 during one of those drills, when he 
stepped in a small hole while running.  His service medical 
records show that he reported to sick call in July 1968, 
complaining of low back pain.  The assessment was a low back 
strain with a mild paravertebral muscle spasm.  No 
pathological reflexes were found.  The strain was localized 
and no radiation was found.  The veteran was prescribed 
medication for pain and advised to rest.   There are no 
further service medical records demonstrating complaints or 
abnormalities of the low back.  On examination in October of 
1969, prior to separation from service, no abnormality of the 
low back was found.  The veteran was not diagnosed with 
arthritis or any problem with the low back.

As no abnormality of the back was found on examination at 
separation from service, the Board finds that a chronic 
disorder of the low back did not manifest during service.  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
the veteran's claim for service connection for his low back 
disability.  38 C.F.R. § 3.303(b).  

The veteran contends that he was treated for back pain in the 
early 1970's.  However, the veteran's treating provider has 
since passed away and the medical records are unavailable for 
that period of time.  Therefore, the first post-service 
medical record evidencing a low back disability is dated in 
February 1989, when the veteran sought treatment for a low 
back injury he sustained while lifting beer kegs as part of 
his job at a brewery.  X-ray examination revealed a 
moderately sized herniated disc at L3-4 centrally on the left 
side, and a small herniated disc at L4-5 centrally and to the 
right side.  In August 1989 the veteran sought treatment for 
right leg pain.  X-ray examination at that time revealed L5 
radiculopathy, with components of both acute and chronic 
radiculopathy.  In June 1989, the veteran sustained another 
back injury while lifting beer kegs, and sought medical 
treatment.  At that time, X-ray examination revealed a broad 
symmetrical herniated disc at L3-4.  The veteran underwent 
another X-ray examination in November 1989 for low back pain.  
The conclusion was broad shallow calcified herniated disc at 
L3-L4.  The veteran subsequently received worker's 
compensation due to his back injuries.  No opinion regarding 
the etiology of the veteran's low back disability was 
offered.

The veteran testified at a hearing before a Decision Review 
Officer in April 2005.  He contended he had low back pain 
immediately after separation from service, and that in 1970, 
less than a year after he separated from service, he strained 
his low back while working for Twin City Iron and Wire when 
he lifted a 37-pound coil of wire.  He sought treatment from 
a private chiropractor.  An X-ray was taken, revealing a 
protrusion of a disc in the low back.  The veteran stated 
that the chiropractor has since passed away, and that his 
daughter has confirmed that the veteran's records are no 
longer available.  In light of the veteran's specific 
testimony regarding treatment for his low back and the 
absence of any medical records from the 1970's, the RO 
requested a VA examination be conducted in order to better 
determine whether the veteran's current low back disability 
was connected to his service. 

On VA examination in June 2005, the veteran reported that 
when he injured his low back while in service, the strain had 
affected his lower left back and left thigh.  He reported 
that his back felt fine once he recovered from the strain, 
but that he hurt his back again in 1970 when he lifted a 
large coil of wire.  At that time, the strain was also on the 
left side of his low back.  The veteran reported that a few 
months later, he herniated a disc in his back when lifting a 
beer keg.  Then, in 1989, he herniated two more discs as a 
result of lifting beer kegs.  He reported that he currently 
experienced low back pain on his left side, with flares that 
occurred about one week per month.  When experiencing a 
flare, he was unable to sit, stand, or lie down.  He stated 
that, as a result of his injuries, the brewery transferred 
him to a position that did not require heavy lifting.

The VA physician conducted a physical examination of the 
veteran and reviewed the claims file, the veteran's medical 
records, and his testimony, and opined that it was less 
likely than not that the veteran's current low back 
disability was connected to his in-service low back strain.  
The examiner concluded that the 1968 injury was an acute 
strain and resolved on its own accord, as the veteran had no 
strength loss or loss of reflexes at that time, and he 
returned to his normal duties within several days.  For those 
reasons, the examiner also concluded that it was not likely 
that the veteran suffered a herniated disc at that time.  
Therefore, the herniated disc with which he was diagnosed in 
1989 was due to an injury he sustained while on the job, and 
not likely related to his in-service injury.  The examiner 
found it significant that the that veteran's in-service 
injury affected his lower left back, whereas the results of 
the 1989 X-ray examinations, when the veteran herniated two 
discs in his back while lifting beer kegs, resulted in lumbar 
radiculopathy from the right lower back.  This discrepancy 
lead the examiner to further conclude that the veteran's low 
back disability was instead related to his post-service back 
injuries in 1970, while lifting coils of wire, and in the 
late 1980's, while lifting beer kegs.  The examiner also 
found that the veteran's current work duties as a warehouse 
man, lifting cases and loading and unloading boxcars, were 
unusually strenuous for an individual who suffers from 
flares.

The veteran, his wife, and his mother submitted statements 
that the veteran suffered from back pain in 1970, when he 
left service.  They contend that he hurt his back further in 
1970 and sought medical treatment at that time.  The 
veteran's service officer also submitted a statement, 
contending that the veteran's 1968 in-service low back sprain 
predisposed him to a future back injury.  While those 
statements indicate that the veteran sought treatment for his 
low back in the early 1970's, they are not probative in 
demonstrating a relation between the veteran's current low 
back disability and the low back sprain he sustained in 
service.  The VA medical examiner took those statements into 
consideration but concluded that the veteran's in-service 
injury was isolated and healed on its own accord, and 
therefore his post-service treatment for the lower back from 
the early 1970's forward was more likely related to the 
veteran's on the job injuries, rather than for the back 
strain incurred in service.  The lack of a relationship 
between the in-service injury and the post-service injuries 
lessens the probative value of the lay testimony regarding 
the continuity of symptomalogy since service.  Given the 
length of time between the veteran's separation from service 
and the initial confirmed clinical diagnosis of a herniated 
disc in 1989, the veteran is not entitled to service 
connection for a low back disability on a presumptive basis.  
Further, there is no probative evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the veteran and his family's 
assertions that his low back disability is related to his 
service.  However, as laypersons, the veteran and his family 
members are not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the lay statements may be competent to support 
a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, arthritis and degenerative disc disease, as 
contrasted with symptoms of pain and limited range of motion 
of the back, are not subject to lay diagnosis.  The veteran 
can report having pain, limited motion, or swelling.  
However, those are subjective symptoms and the associated 
disorders are not readily identifiable in a way that may be 
observed objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different back disorders.  The 
veteran does not have the medical expertise to discern the 
nature of any current orthopedic diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's low 
back disability.  Indeed, the competent medical evidence only 
weighs against a finding of a medical nexus.  Thus, service 
connection for a low back disability is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; and a rating 
decision in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2005 Statement of 
the Case.  The veteran was sent additional correspondence in 
March 2006.  However, the Board finds that the issuance of a 
supplemental statement of the case is not required because no 
evidence was received after the July 2005 supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Additionally, the 
veteran has been provided a VA examination with respect to 
his claims.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


